Title: To Thomas Jefferson from José Corrêa da Serra, 12 October 1820
From: da Serra, José Corrêa
To: Jefferson, Thomas


Dear Sir,
Philadelphia
12. October. 1820.
I cannot let go Judge Cooper to Monticello, without once more before i leave your country expressing to you my strong attachment to you, of which you shall have constant proofs as long as i live.He will inform you of the things, which i promised to write to you—as he is thorougly informed of them. I respect your person and your repose too highly, to wish to meddle you in the leap in this dirty affair. I am resolved to let things have their course, and time will insensibly bring on the proper reaction and due retribution. If in the end it proves an unprofitable and ruinous trade, let the parties now concerned bewail the consequences, of which they themselves are the manufacturers.Mr Vanhuxem of Philadelphia accompanies Judge Cooper. He is one of the most thriving among the many proselites of science, which the nursery established by Mr Maclure in this city has already afforded. Some of them and Mr Vanhuxem amongst the others have gone to Paris at the fountain head of natural sciences, and with great profit. Multa ferunt anni verientas commoda secum. I can add also, multa recedentes adimunt, because i see with pain that the beautiful and novel caracter which you had imprinted on your nation if fast wearing away. Posterity will discriminate easily what belonged to your mind, and what was natural to the soil, which if productive of rank weeds, rather smothering the fine crop I know you well enough to suppose that though your historical caracter will certainly appear brighter, you may feel flatterer from what i am saying.My most cordial souvenirs to Colonel Randolph, and my respects  his Lady and family.Most attached faithful friend and servtJoseph Corrèa de Serra